department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ ----------------- telephone number ---------------------- refer reply to cc tege eb qp4 plr-115567-16 date november internal_revenue_service number release date index number ---------------------- --------------------------- ----------------------------------- legend decedent -------------------- custodian a -------------------- taxpayer b ---------------------- ira c ---------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ ------------------------------------------------------------------ state d ------------- dear ------------------ this letter is in response to your request dated date submitted by your authorized representative for a ruling under sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalties of perjury in support of the rulings requested decedent maintained an individual_retirement_account ira with custodian a decedent died on ------------------------ at age ---- at the time of his death decedent was a resident of state d taxpayer b is also a resident of state d the beneficiary forms on file with custodian a provide that the pay on death beneficiary for ira c is an inter_vivos_trust created by the decedent however there is no evidence that decedent created this trust custodian a did not keep a copy of the trust in its file when it accepted the decedent’s beneficiary designation taxpayer b has plr-115567-16 looked through decedent’s records and is unable to find any evidence that a_trust was created decedent’s last will dated -------------------------- does not refer to any trust pursuant to decedent’s will decedent’s entire estate was left to taxpayer b taxpayer b as the surviving_spouse wants to rollover decedent’s ira c to her own ira the probate code of state d has a provision that allows a court to order a retroactive change in a beneficiary designation in certain limited circumstances taxpayer b intends to obtain court approval to change the beneficiary designation on ira c from the trust to herself and then accomplish a rollover taxpayer b would like to complete the rollover in however because the beneficiary forms on file with custodian a still list a_trust as beneficiary custodian a will not release the balance of ira c to taxpayer b unless she obtains a court order from state court to modify the terms of a governing instrument in a manner that is not contrary to the transferor’s probable intention in order to achieve a transferor’s tax objectives based on the foregoing facts and representations and conditional on the entry of state d’s court order approving the change_of beneficiary designation on ira c from the trust to herself under the authority in state d revised statutes you have requested the following rulings that with respect to taxpayer b decedent’s ira c will not be an inherited ira as that term is defined in sec_408 of the code that taxpayer b may be treated as the distributee or payee of decedent’s ira c for purposes of sec_408 of the code and that taxpayer b the surviving_spouse of decedent may roll over the ira distribution which she will receive furthermore as long as the rollover is timely the ira c distribution will not be included in taxpayer b’s gross_income pursuant to sec_408 of the code with respect to calendar_year the year in which the distribution will occur under sec_408 and the regulations thereunder rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 apply to the distribution of the entire_interest of an individual for whose benefit the ira is maintained sec_408 provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 plr-115567-16 sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and sec_408 sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which is not includible in his gross_income because of the application of sec_408 sec_408 provides that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from gross_income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual sec_408 provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_1_408-8 q a-1 a of the income_tax regulations regulations provides that an ira is subject_to the required_minimum_distribution rules under sec_401 in order to satisfy sec_401 the rules of sec_1_401_a_9_-1 through a -9 of the regulations must be applied except as otherwise provided sec_1_408-8 q a-1 b provides that for purposes of applying the required_minimum_distribution rules in sec_1_401_a_9_-1 through a -9 the ira plr-115567-16 trustee custodian or issuer is treated as the plan_administrator and the ira owner is substituted for the employee sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee i ii will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the ira holder attains age ½ sec_401 provides that a_trust shall not constitute a qualified_trust under this section unless the plan provides that if an employee dies before the distribution of the employee’s interest has begun in accordance with a a ii the entire_interest of the employee will be distributed within years after the death of such employee sec_1_401_a_9_-3 q a-2 of the regulations provides that in order to satisfy the 5-year rule in sec_401 the employee’s entire_interest must be distributed by the end of the calendar_year which contains the fifth anniversary of the date of the employee’s death sec_401 provides that for purposes of sec_401 the term designated_beneficiary means any individual designated_beneficiary by the employee sec_1_401_a_9_-4 q a-4 of the regulations provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee’s death generally an employee’s designated_beneficiary for purposes of determining the distribution period for required minimum distributions after the employee’s death will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of the date of death that is have not received their entire_interest before that september plr-115567-16 following the entry of state d’s court order approving the change_of beneficiary designation on ira c from the trust to herself under the authority in state d revised statutes the rules discussed above will apply to your ruling requests as follows taxpayer b the surviving_spouse of decedent is the individual for whose benefit the account is maintained taxpayer b acquired ira c by reason of decedent’s death accordingly decedent’s ira c is not an inherited ira for purposes of sec_408 with respect to taxpayer b the court order cannot create a designated_beneficiary for purposes of sec_401 because taxpayer b was not the designated_beneficiary of ira c as of the date of decedent’s death accordingly there is no designated_beneficiary of ira c for purposes of sec_401 decedent died before the required_beginning_date and without a designated_beneficiary accordingly the entire_interest in ira c must be distributed using the year rule described in sec_401 under this rule any amounts payable from ira c to taxpayer b in year sec_1 - following the year in which decedent died are not required minimum distributions and are eligible for rollover by taxpayer b at a time that taxpayer b is the beneficiary under ira c provided the distribution meets the other rollover requirements under sec_408 and pursuant to sec_408 if rolled over the amounts distributed from ira c will not be included in taxpayer b’s gross_income with respect to the year in which the distribution occurs on or after january of the fifth year following the year in which decedent died any amount payable from ira c to taxpayer b is not eligible for rollover because it is a required_minimum_distribution and will be included in taxpayer b’s gross_income with respect to the year in which the distribution occurs except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-115567-16 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely cathy v pastor senior counsel qualified_plans branch office of associate chief_counsel tax exempt government entities
